Ilico Jewelry, Inc. v Hanover Ins. Co. (2016 NY Slip Op 00049)





Ilico Jewelry, Inc. v Hanover Ins. Co.


2016 NY Slip Op 00049


Decided on January 7, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 7, 2016

Tom, J.P., Mazzarelli, Richter, Gische, JJ.


16577 157168/12

[*1] Ilico Jewelry, Inc., Plaintiff-Respondent,
vThe Hanover Insurance Company, Defendant-Appellant.


Camacho Mauro Mulholland, LLP, New York (Gregory G. Vetter of counsel), for appellant.
Wimpfheimer & Wimpfheimer, New York (Michael Wimpfheimer of counsel), for respondent.

Order, Supreme Court, New York County (Carol R. Edmead, J.) entered August 25, 2014, which denied defendant's motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The court properly denied defendant insurance company's motion, in this action where plaintiff seeks coverage under its policy with defendant for jewels that were allegedly stolen from plaintiff's principal. Questions of fact exist as to the meaning of all the terms contained within the "Personal Conveyance Clause" exclusion that must be resolved by a trier of fact (see e.g. Seaboard Sur. Co. v Gillette Co., 64 NY2d 304, 311-312
[1984]; cf. DMP Contr. Corp. v Essex Ins. Co., 76 AD3d 844 [1st Dept 2010])
We have considered defendant's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 7, 2016
CLERK